FILED
                            NOT FOR PUBLICATION                             JAN 12 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT

MAHENDRA PRATAP SINGH,                           No. 11-35250

              Plaintiff - Appellant,             D.C. No. 2:09-cv-00597-TSZ

  v.
                                                 MEMORANDUM *
ROCKWELL AUTOMATION, INC, a
foreign corporation registered and doing
business in the State of Washington;
BALDOR ELECTRIC COMPANY, a
foreign corporation registered and doing
business in the State of Washington,

              Defendants - Appellees.



                   Appeal from the United States District Court
                     for the Western District of Washington
                 Thomas S. Zilly, Senior District Judge, Presiding

                       Argued and Submitted January 9, 2012
                               Seattle, Washington

Before: GRABER, FISHER, and RAWLINSON, Circuit Judges.

       Rockwell Automation, Inc., and Baldor Electric Company terminated the

employment of Plaintiff Mahendra Pratap Singh as a business development



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
executive. Plaintiff challenged that decision in a lawsuit, but the district court

compelled arbitration pursuant to the parties’ agreement, and the arbitrator

dismissed Plaintiff’s claims on the merits. Plaintiff appeals the district court’s

orders confirming the arbitration award and compelling arbitration in the first

place, and we review de novo. Bridge Fund Capital Corp. v. Fastbucks Franchise

Corp., 622 F.3d 996, 1000 (9th Cir. 2010); Aramark Facility Servs. v. SEIU, Local

1877, 530 F.3d 817, 822 (9th Cir. 2008). We now affirm.

      1. We affirm the district court’s order compelling arbitration because the

arbitration provision is not unconscionable under Washington law,1 either

procedurally or substantively.

      2. The issue of systemic bias—like other issues—had to be raised before the

arbitrator but was not. Even assuming that the issue was properly preserved, and

properly presented to the district court, the claim was not proved.

      3. Plaintiff did not meet any of the statutory standards for refusing to

enforce a binding arbitration award. See 9 U.S.C. § 10(a)(4); Comedy Club, Inc. v.

Improv West Assocs., 553 F.3d 1277, 1290 (9th Cir. 2009) ("We have stated that

for an arbitrator’s award to be in manifest disregard of the law, ‘[i]t must be clear



      1
      The parties do not object to the district court’s decision to apply
Washington law on this question.

                                           2
from the record that the arbitrator[ ] recognized the applicable law and then

ignored it.’" (alterations in original) (quoting Mich. Mut. Ins. Co. v. Unigard Sec.

Ins. Co., 44 F.3d 826, 832 (9th Cir. 1995))).

      4. We need not reach any issues related to the Convention on the

Recognition and Enforcement of Foreign Arbitral Awards, June 10, 1958, 21

U.S.T. 2517, 330 U.N.T.S. 38 ("the Convention"), implemented by 9 U.S.C.

§§ 201–208. Plaintiff failed to raise his objections to the Convention’s

applicability in his opening brief; regardless, its applicability would not change the

outcome in any respect.

      AFFIRMED.




                                           3